ATTORNEY GRIEVANCE COMMISSION               *     IN THE
OF MARYLAND                                 *     COURT OF APPEALS
                                            *     OF MARYLAND
      Petitioner                            *
                                            *     Misc. Docket AG
v.                                          *     No. 38
                                            *     September Term, 2013
NEIL JEROME LEWIS                           *
                                            *     Misc. Docket AG
              Respondent                    *     No. 25
                                            *     September Term, 2014
                 ***********************************************


                                             ORDER

          The Court having considered the Joint Petition for Disbarment By Consent filed herein

pursuant to Maryland Rule 16-772, whereby Respondent concedes that sufficient evidence exists

to sustain allegations of misconduct against him in the two referenced disciplinary actions,

including violations of Maryland Lawyers’ Rules of Professional Conduct (MLRPC) 1.1, 1.3,

1.4, 1.5(c), 1.15(a) & (d) and 8.4(a), (b), (c) & (d) in Misc. Docket AG No. 38, September Term

2013, and violations of MLRPC 1.15(a) & (d) and 8.4(a), (b), (c) & (d) in Misc. Docket AG No.

14, September Term 2014;

          NOW THEREFORE, it is this 26th day of August , 2014,

          ORDERED, by the Court of Appeals of Maryland, that Neil Jerome Lewis, Respondent,

be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland,

effective September 1, 2014; and it is further

          ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall strike

the name of Neil Jerome Lewis from the register of attorneys in this Court as of September 1,

2014 and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the

clerks of all courts in this State that the name of Neil Jerome Lewis has been so stricken; and it is

further
          ORDERED, that Respondent shall transfer his law practice, excluding his financial

accounts, to Barry J. Diamond, Esquire on or before the effective date of this Order; and it is

further

          ORDERED, that Respondent shall cooperate with Bar Counsel and/or any conservator

appointed under Maryland Rule 16-777 to take control of Respondent’s existing attorney trust

accounts and business operating account, such cooperation to include providing access to all

financial records set forth in Maryland Rule 16-606.1(d); and it is further

          ORDERED, that Respondent agrees to comply with the duties set forth in Maryland Rule

16-760(c); and it is further

          ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against Neil Jerome Lewis in the amount of $4,541.25.




                                                     /s/ Glenn T. Harrell, Jr.
                                                     Senior Judge




                                                 2